Citation Nr: 1425978	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-16 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition for compensation purposes.  

2.  Entitlement to service connection for a dental condition for dental treatment purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to December 1971 and from December 1990 to July 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The Veteran testified at an April 2014 Board hearing before the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2013).  Mays v. Brown, 5 Vet. App. 302 (1993).  The Veteran also explicitly testified at his April 2014 Board hearing that he was only seeking service connection for dental treatment purposes, rather than for compensation purposes.  Therefore, the Board has recharacterized the dental issues on appeal as including a claim for service connection for dental treatment purposes.  As the question of entitlement to dental treatment has never been addressed by the RO, the issue is not properly before the Board.  Further discussion of this matter will be addressed in the remand portion of this appeal.  

The issue of entitlement to service connection for a dental condition for dental treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

1.  At the March 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he was not seeking entitlement to service connection for a dental condition for compensation purposes.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for a dental condition for compensation purposes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran withdrew his appeal of entitlement to service connection for a dental condition for compensation purposes at the April 2014 Board hearing.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction over the appeal of entitlement to service connection for a dental condition for compensation purposes, and it is dismissed.  


ORDER

The appeal regarding a claim of entitlement to service connection for a dental condition for compensation purposes is dismissed.  


REMAND

As noted above, a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2013).  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment, which is set forth in 38 C.F.R. § 17.161 (2013).  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2013).  

In this case, the claim of entitlement to service connection for a dental disability for purposes of VA outpatient treatment has not been adjudicated by the RO or referred to VHA for a determination on the relevant questions.  Accordingly, the Board finds that remand, rather than referral, is appropriate.  Although the Board notes a dental treatment record from the Durham VA Medical Center (VMC) indicates that the Veteran is not eligible for routine dental care, there is no official record of any initial determination by VHA regarding the Veteran's eligibility for dental treatment.  Therefore, the Board finds that a remand with instructions to the AOJ to refer the claim to VHA, which regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently; further, it is necessary to allow VHA to adjudicate the issue of entitlement to service connection for dental treatment purposes in the first instance to avoid prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for entitlement to service connection for a dental condition for dental treatment purposes to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.  

2.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests a determination from VBA, adjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a statement of the case (SOC) and return the case to the Board only if the Veteran submits a timely appeal.  

(CONTINUED ON THE FOLLOWING PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


